717 N.W.2d 330 (2006)
475 Mich. 907
David W. OIMAS, Plaintiff-Appellant,
v.
TRADEWINDS AVIATION, INC., Defendant-Appellee, and
Richard M. Nini, Defendant-Appellee.
Docket Nos. 129710, 129711, 129712. COA Nos. 247762, 248409, 255789.
Supreme Court of Michigan.
July 19, 2006.
On order of the Court, the application for leave to appeal the July 19, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*331 MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.